Opinion filed December 14, 2006 















 








 




Opinion filed December 14, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00298-CV 
                                                    __________
 
                                       ATILANA
LUJAN, Appellant
 
                                                             V.
 
                                 JUANA
D.  MIRAMONTES, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
  County, Texas
 
                                                Trial Court Cause No. C-116,756
 

 
                                             M
E M O R A N D U M   O P I N I O N
Atilana Lujan has filed in this court a motion to
dismiss her appeal.  In her motion, Lujan
states that she no longer desires to pursue the appeal.  The motion is granted.
 The appeal
is dismissed.
 
PER CURIAM
December 14, 2006
Panel
consists of:  Wright, C.J, 
McCall, J., and Strange, J.